—Judgment unanimously reversed on the law and facts, without costs, and petition dismissed. Memorandum: The requirement of the Rochester Civil Service Commission that a candidate for Lieutenant of Detectives must have been employed at the time of the examination in the same branch and class of service as the position to be filled by completing one year of successful experience as a Sergeant of Detectives is not arbitrary or capricious. (Appeal from judgment of Monroe Special Term in article 78 proceeding to review determination of eligibility to take examination.) Present — Goldman, P. J., Witmer, Gabrielli, Bastow and Henry, JJ.